210 Kan. 185 (1972)
499 P.2d 1101
THE BOARD OF SEDGWICK COUNTY COMMISSIONERS and VIOLET LEMON, Appellees,
v.
JUSTUS H. FUGATE, Administrator de bonis non of the Estate of Jennie E. Meek, Deceased, Appellant.
No. 46,490
Supreme Court of Kansas.
Opinion filed July 19, 1972.
Robert C. Helsel, of Wichita, was on the brief for the appellant.
No appearance for appellees.
MEMORANDUM OPINION
TAXATION  Tax Foreclosure  Relief Requested by Appellee.
Per Curiam:
This action stems from a tax foreclosure action filed by the board of county commissioners of Sedgwick county pursuant to K.S.A. 79-2801, et seq. At issue is the validity of the proceedings as they affect a particular tract of land sold at sheriff's sale to Violet Lemon.
Neither the deceased landowner nor her legal representative was ever personally served with summons in the action and the crux of the matter is whether service by publication was properly obtainable under the circumstances. The landowner's present legal representative sought, unsuccessfully, to void the sale and this appeal ensued.
Appellant filed his record on appeal and brief in this court, citing inter alia, as precedent for reversal, Isenhart v. Powers, 135 Kan. 111, Syl. ¶ 3, 9 P.2d 988; Pierce v. Board of County Commissioners, 200 Kan. 74, Syl. ¶¶ 5 & 6, 434 P.2d 858.
Eventually the purchaser at the tax sale filed in this court the following motion:
"COMES Now the appellee, Violet Lemon, and moves the Court for an order and mandate of the Court granting the appellant the relief requested and restoring the parties to their previous status.
"In support of her motion appellee represents to the Court that appellee is persuaded of the correctness of appellant's position; that accordingly she has authorized and directed her counsel to acquiesce in an order granting appellant the relief prayed for, namely:
"1. An order setting aside the tax foreclosure sale and restoring the property to appellant's decedent;
"2. An order setting aside any condition to such restoration;
"3. An order refusing confirmation of the tax foreclosure sale.
"Appellee waives any brief or oral argument."
*186 Thereafter, the appellee board of county commissioners filed its request to be excused from filing brief and making oral argument. Neither appellee has made further appearance.
In view of this posture of the appeal and in reliance upon the cited authority, the judgment is reversed and the cause is remanded with directions to grant the relief requested by appellee Violet Lemon.